Citation Nr: 0331806	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of an apportionment of veteran's Department of 
Veterans Affairs (VA) compensation benefits on behalf of his 
minor child in the amount of $300 monthly.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1984 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 Special Apportionment 
Decision of the VA Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO granted an 
apportionment in favor of L.A., and the appellant's minor 
child, T.A., from the appellant's service-connected 
compensation benefits in the amount of $300 monthly.  The 
appellant disagreed with this apportionment, and this appeal 
ensued.  For the reasons discussed below, the appeal will be 
remanded for additional development.  


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2002).  

All or any part of the VA disability compensation payable on 
account of any veteran may be apportioned on behalf of a 
veteran's children not residing with him where the veteran is 
not reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2003).  A "special" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.451 
(2003).  Where hardship is shown to exist, benefits may be 
specially apportioned between the veteran and his child on 
the basis of the facts in the individual case, as long as it 
does not cause undue hardship to the other persons in 
interest.  Id.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: (1) the amount of VA benefits payable; (2) other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and (3) the special 
needs of the veteran and the apportionment claimant.  Id.  
The amount apportioned should generally be consistent with 
the total number of dependents involved.  Id.  Ordinarily, an 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her, 
whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  Id.  

In a statement dated and received in January 2003, after the 
appellant perfected this appeal, he wrote: "PLEASE DISREGARD 
ANY APPEAL AT THIS TIME.  I WANT TO STOP ACTION BEING TAKEN 
BY YOUR OFFICE [the RO] ATR [sic] THIS TIME."  This 
statement was received in response to an RO letter informing 
him that his appeal was being sent to the Board.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (2003).  Withdrawal may be by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw either a notice of 
disagreement or substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  The RO has not 
determined whether the appellant effectively withdrew his 
substantive appeal, which would deny the Board jurisdiction 
over the appeal, and should do so prior to the Board's 
consideration of the case.  

Additionally, the appellant filed two statements, in February 
2003 and in August 2003, which referred to RO letters to him 
dated January 31, 2003, and August 1, 2003.  Neither of these 
letters is in the claims file.  Prior to readjudicating the 
claim, the RO should ensure that the record is complete and 
that any missing documents (including the RO letters to the 
appellant dated January 31, 2003, and August 1, 2003) are 
associated with the claims file.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a notice under the VCAA is 
misleading and detrimental to claimants whose claims are 
denied prior to the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.   

2.  Associate with the claims file the 
letters sent by the RO to the appellant 
dated January 31, 2003, and August 1, 
2003, and all other outstanding documents 
held by the RO that are pertinent to the 
claim.  

3.  Review the record and ensure that all 
the above actions are completed.  When 
the record is complete, readjudicate the 
claim, with initial consideration of 
whether the appellant has withdrawn his 
substantive appeal.  If the benefit 
sought is not granted, furnish to the 
appellant, his representative, and L.A., 
custodian of T.A., copies of a 
supplemental statement of the case and 
give the requisite period of time for 
reply.  Thereafter, return the claim to 
the Board for further review, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



